[J-94-2014]
                IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DENNIS L. NESS AND JOHN E.            :   No. 67 MAP 2014
BOWDERS,                              :
                                      :   Appeal from the order of the
                 Appellants           :   Commonwealth Court at No. 478 CD 2013
                                      :   dated December 4, 2013, affirming the
                                      :   order of the York County Court of Common
           v.                         :   Pleas, Civil Division, at No.
                                      :   2013-SU-352-28 dated March 18, 2013.
                                      :
YORK TOWNSHIP BOARD OF                :   SUBMITTED: October 8, 2014
COMMISSIONERS,                        :
                                      :
                 Appellee             :


                                   ORDER


PER CURIAM                                  DECIDED: December 15, 2014
     AND NOW, this 15th day of December, 2014, the appeal is dismissed as having

been IMPROVIDENTLY GRANTED.